 

Case 1:21-cv-02174-SCJ Document 1-4 Filed 05/25/21 Page 1lof3

 

[47 cee Ae OI ROBO
| . ee Fig JaSQ0-0%%
_ Linn Lx ae. ——
we BAA Cl dak
bhotnion, AG. Z6038- 4201... _ Menno, Ga. _3050b,

Se fA 110. ATI RY
Ww dhorn, ot 7g Lovenen, bocce nee — |
ae Awad He cltcitinn. Uo
owner C2, bappat he. sas piel ee 9s tn oan
dow mg ob 113/3.6/0 a) L Pog perrna _ !
Bolle 2c rago Hecker... trg Leathe. Zitat /ebrgite
Pipl 376. OTHE) poseubecl eerooneerh Qitioe
oe AN Ay aual brand ¢ Beed ag 76 JA.

  

 
 

 

Phe ooo 4 lock pt le wn astiye BO Mn.

ped aud fee iets a “Laheos, PBs

a Ls ee a
OR LVR AG bban Akins rJOnAA ae
Gooey oot oe. hrgile porbgl Ee “Crop hele. ete, we!
. ge “ ac epee wcortlone, Me. satay’ Alm eee
OO pi was he andl arnt rae _.

. tain fon HO Mh 104 yep ae. ade! bec ae
pit bose enol AR ary doretln, bro Aoiattid CY J0-252-
, Mite A. ohimh ee fa he ps 2 fren % poll — oe

 
 

   

\
onon~bw no
Case 1:21-cv-02174-SCJ Document 1-4 Filed 05/25/21 Page 2of3

6h, en (44 (12! [2SQ0- Od...
[i fonts COVE. ea were. ode. Lem. whoa Heo

_ Sahoo 9 wood He 2 A Awe
es gett oka 2g sep Orch ack a. ipa YEE) avin ae

bite hued 3 acd. ee _
ae al a. he. OD. eae oath. peppiey. %- Area. Ate ne

oo Aiea te
A hat MON in. psern. J. Anh Ksisd.. ey. eee

 gpothint awea lle an phypistorn’ absotind Loemeel
. Se De Ide antennae. ABO _rtere_I=7 fey. Ad. ae
bec ene eee ee! Te rs ~ Ave wave Haha. Moy. fh. ord (Zn bh gaitiare| Bun
a MDdanwh 3D. Awl pe. Af. L.. df “ he Yorn...
ce Alec aac. appl. nowt es, Aen, thr. 76a -
. _aanpiching Leer. jovtves MIO Ke Deg) freer ane
es * Bue Oatloporhits bobo phe. LA, or gfe
_ = pee YH. Aut.. bora. babe Mewar. t
se ee wep hi fe raver bce antl woflbuminlE:
a 4 ie on le (ipa). codec bg wiley _
SH : We he | Ls VMerpited a. (to ae
_ Be hinted doe. ile PL Ge Ba Uap ce Arn.
an ak, A, chan. anced. udbbng, an igen DSW.
eee 300. ons Ante engl. BMOUADCE «Ab. Leanne. a Lip.
MMA _ LOY Bo tinarbroa

a Rial

 

 

 

   
  

e

 

 

  

     
   
 

 

 

 
34,7.

Case 1:21-cv-02174-SCJ Document 1-4 Filed 05/25/21 Page 3 of 3

we CRUE IASIO -O2)
My wcolling hon avy Vb bcte

ode Ov. Aga ae. o7 re et a

Fein Ae Luks OA.

node. 4f Berg. i a

y ¢ pooling ide. Ao EE © rt ow,

noe Both Aitkives, whet hook mnvelbicg, fatty ® 22

ADA. law A Anabarg,. sn bark thks. - i
RS tite me tecentg Ye OE

Prevshe yor. yon de ebrance.. ff ee Aiptim — ee

a co.

 

ae Poor GE
ONON-OW™~RO |

 
